UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-10822 Essential Innovations Technology Corp. (Exact name of registrant as specified in its charter) Nevada 88-0492134 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15/F, Radio City 505-511 Hennessy Road, Causeway Bay, Hong Kong (Address of principal executive offices) (Zip Code) +852 2910-7828 (Registrant’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of March 17, 2014, the issuer had one class of common stock, with a par value of $0.001, of which 23,452,445 shares were issued and outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1: Financial Statements: Unaudited Balance Sheets as at January 31, 2014, and October 31, 2013 3 Unaudited Statements of Operations for the Three Months Ended January 31, 2014 and 2013 4 and for the period from commencement of development stage, November 1, 2009, to January 31, 2014 Unaudited Statements of Cash Flows for the Three Months Ended January 31, 2014 and 2013 5 and for the period from commencement of development stage, November 1, 2009, to January 31, 2014 Notes to Financial Statements (Unaudited) 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3: Quantitative and Qualitative Disclosures About Market Risk 12 Item 4: Controls and Procedures 12 PART II—OTHER INFORMATION Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 5: Other Events 12 Item 6: Exhibits 12 Signatures 13 2 PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ESSENTIAL INNOVATIONS TECHNOLOGY CORP (a development stage enterprise) Balance Sheets January 31, 2014 and October 31, 2013 (unaudited) January 31, October 31, Assets Current assets: Cash $ Total current assets Total assets $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable $ Accrued expenses Accrued compensation Amounts due to stockholders Current portion of long term debt Total current liabilities Stockholders' Deficiency Preferred stock: $0.001 par value, authorized 10,000,000 shares, issued and outstandingnil shares (2013 - nil) - - Common stock: $0.001 par value, authorized 500,000,000 shares, issued and outstanding 23,452,445 shares (2013 - 23,452,445) Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during development stage ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ See accompanying notes to financial statements 3 ESSENTIAL INNOVATIONS TECHNOLOGY CORP (a development stage enterprise) Statements of Operations For the Three Months Ended January 31, 2014 and 2013 and for the period from commencement of development stage, November 1, 2009, to January 31, 2014 (unaudited) Three months ended January 31, 2014 Three months ended January 31, 2013 cumulative from commencement of development stage, November 1, 2009, to January 31, 2014 Revenue $
